                 Case 1:20-mj-00044-SAB Document 17 Filed 04/17/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALEXANDRE DEMPSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00044-SAB
12                                  Plaintiff,            STIPULATION AND ORDER FOR EXTENSION
                                                          OF TIME FOR PRELIMINARY HEARING
13                            v.                          PURSUANT TO RULE 5.1(d) AND EXCLUSION
                                                          OF TIME
14   JOSE FIGUEROA &
     JOAQUIN VELASCO,                                     DATE: April 23, 2020
15                                                        TIME: 2:00 p.m.
                                   Defendants.            COURT: Hon. Sheila K. Oberto
16

17
            Plaintiff United States of America, by and through its attorney of record, Assistant United States
18
     Attorney ALEXANDRE DEMPSEY, and defendant JOSE FIGUEROA, both individually and by and
19
     through his counsel of record, CHRISTINA CORCORAN, hereby stipulate as follows:
20
            1.        The Complaint in this case was filed on March 11, 2020, and defendant first appeared
21
     before a judicial officer of the Court in which the charges in this case were pending on March 11, 2020.
22
     The court set an original preliminary hearing date of March 25, 2020.
23
            2.        On March 18, 2020 the parties jointly moved for an extension of time of the preliminary
24
     hearing date to April 9, 2020. The Court granted that motion on March 19, 2020 and ordered that the
25
     time between March 25, 2020 and April 9, 2020 be excluded from calculation pursuant to 18 U.S.C. §
26
     3161(h)(7)(A).
27
            3.        On April 3, 2020 the parties jointly moved for an extension of time of the preliminary
28
     hearing date to April 23, 2020. The Court granted that motion on April 3, 2020 and ordered that the
      STIPULATION                                         1
30
                 Case 1:20-mj-00044-SAB Document 17 Filed 04/17/20 Page 2 of 3


 1 time between April 9, 2020 and April 23, 2020 be excluded from calculation pursuant to 18 U.S.C. §

 2 3161(h)(7)(A).

 3          4.       By this stipulation, the parties jointly move for an extension of time of the preliminary

 4 hearing date to May 7, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

 5 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

 6 defense reasonable time for preparation and review of discovery, and for the government’s continuing

 7 investigation of the case. The parties further agree that the interests of justice served by granting this

 8 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 9 3161(h)(7)(A).
10          5.       The parties agree that good cause exists for the extension of time, and that the extension

11 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

12 Therefore, the parties request that the time between April 23, 2020, and May 7, 2020, be excluded

13 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

14          IT IS SO STIPULATED.

15
      Dated: April 17, 2020                                   MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ ALEXANDRE DEMPSEY
18                                                            ALEXANDRE DEMPSEY
                                                              Assistant United States Attorney
19

20
      Dated: April 17, 2020                                   /s/ CHRISTINA CORCORAN
21                                                            CHRISTINA CORCORAN
22                                                            Counsel for Defendant
                                                              JOSE FIGUEROA
23

24                                                     ORDER

25
     IT IS SO ORDERED.
26
27 Dated:        April 17, 2020                                    /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION                                         2
30
            Case 1:20-mj-00044-SAB Document 17 Filed 04/17/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION                            3
30
